                                           Case 4:19-cv-01167-JST Document 59 Filed 01/04/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    FACEBOOK, INC., et al.,                            Case No. 19-cv-01167-JST
                                                        Plaintiffs,
                                   8
                                                                                           ORDER ADOPTING MAGISTRATE
                                                v.                                         JUDGE’S REPORT AND
                                   9
                                                                                           RECOMMENDATION
                                  10    9 XIU NETWORK (SHENZHEN)
                                        TECHNOLOGY CO., LTD., et al.,                      Re: ECF No. 57
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On September 30, 2020, Plaintiffs filed their second motion for leave to serve Defendants

                                  14   9 Xiu Network (Shenzhen) Technology Co., Ltd. (“9 Xiu”) and Zhaoping Liu by e-mail. ECF No.

                                  15   49. The court has reviewed Magistrate Judge Tse’s report and recommendation to grant the

                                  16   motion in part. ECF No. 57. The time to file objections has passed, and no objections have been

                                  17   received. The Court finds the report to be correct, well-reasoned, and thorough, and adopts it in

                                  18   every respect.

                                  19          Accordingly, the Court GRANTS Plaintiffs’ motion in part, and permits them to serve 9

                                  20   Xiu – but not Zhaoping Liu – by e-mail.

                                  21          IT IS SO ORDERED.

                                  22   Dated: January 4, 2021

                                  23                                                   ______________________________________
                                                                                       JON S. TIGAR
                                  24                                                   United States District Judge
                                  25

                                  26

                                  27

                                  28
